Exhibit 10.1

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

Restricted Stock Unit Award Agreement

THIS AGREEMENT is made as of             , 200   (the “Grant Date”), by and
between Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation
(“Company”), and «First_Name» «Last_Name» («Last_Name»)

WHEREAS, «Last_Name» is expected to perform valuable services for the Company
and the Company considers it desirable and in its best interests that
«Last_Name» be given a proprietary interest in the Company and an incentive to
advance the interests of the Company by possessing units that are settled in
shares of the Company’s Common Stock, $.01 par value per share (the “Common
Stock”), in accordance with the Company’s Amended and Restated 1993 Stock
Incentive Plan or a replacement plan (the “Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Company hereby grants to «Last_Name» an award of             
restricted stock units (the “Restricted Stock Unit Award”), which shall vest and
become unrestricted in accordance with Section 2 hereof.

 

  (b) Transferability. Restricted stock units subject to the Restricted Stock
Unit Award and not then vested and unrestricted may not be sold, transferred,
pledged, assigned, alienated, hypothecated, encumbered or otherwise disposed of
(whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, alienate, hypothecate or encumber, or otherwise dispose of such
restricted stock units, the Restricted Stock Unit Award shall immediately become
null and void.

 

2. Vesting.

 

  (a) Time Vesting. Subject to paragraphs (b) and (c) of this Section 2, the
Restricted Stock Unit Award shall vest and become unrestricted in accordance
with the following schedule: 25% on each of the first four anniversaries of the
Grant Date, with 100% of the Restricted Stock Unit Award being vested on the
fourth anniversary of the Grant Date.

 

  (b)

Accelerated Vesting. If «Last_Name» continues to perform valuable services for
the Company from the date of this Agreement until the occurrence of a Change of
Control (as hereinafter defined), the portion of the Restricted Stock Unit Award
which has not become vested and unrestricted under Section 2(a) at the date of
such event shall



--------------------------------------------------------------------------------

 

immediately vest and become unrestricted with respect to 100% of the restricted
stock units subject to this Restricted Stock Unit Award simultaneously with the
consummation of the Change of Control. A “Change of Control” shall mean and be
determined to have occurred upon any one of the following events: (i) the date
of acquisition by any person or group other than Misys plc (“Parent”) or any
affiliate of Parent or any subsidiary of the Company (or any employee benefit
plans (or related trust) of the Company or any of its subsidiaries or Parent)
acquires beneficial ownership of securities possessing more than thirty percent
(30%) of the total combined voting power of the Company’s then outstanding
voting securities which generally entitle the holder thereof to vote for the
election of directors (“Voting Power”), provided, however, that no Change of
Control shall be deemed to have occurred solely by reason of any such
acquisition by a corporation with respect to which, after such acquisition, more
than sixty percent (60%) of the then outstanding shares of common stock of such
corporation and the Voting Power of such corporation are then beneficially
owned, directly or indirectly, by the persons who were the beneficial owners of
the stock and Voting Power of Company immediately before such acquisition, in
substantially the same proportions as their ownership immediately before such
acquisition; or (ii) the date the individuals who constitute the Board as of the
date of this Agreement (the “Incumbent Board”) cease for any reason other than
their deaths to constitute at least a majority of the Board; provided that any
individual who becomes a director after the date of this Agreement whose
election or nomination for election by Company’s stockholders was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered, for purposes of this definition, as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of Company
(as such terms are used in Rule 14a-11 under the Securities Exchange Act of 1934
(the “1934 Act”)); or (iii) Company effects (A) a merger or consolidation of
Company with one or more corporations or entities, as a result of which the
holders of the outstanding Voting Stock of Company immediately prior to such
merger, reorganization or consolidation hold less than 50% of the Voting Power
of the surviving or resulting corporation or entity immediately after such
merger or consolidation; (B) a liquidation or dissolution of Company; or (C) a
sale or other disposition of all or substantially all of the assets of Company
other than to an entity of which Company owns at least 50% of the Voting Power;
provided, however, that in no event shall the acquisition by any person or group
of the beneficial ownership of any amount of stock or voting securities of
Parent (including an acquisition by a merger, reorganization or consolidation)
constitute a Change of Control. For purposes of the foregoing definition, the
terms “beneficially owned” and “beneficial ownership” and “person” shall have
the meanings ascribed to them in SEC rules 13d-5(b) under the 1934 Act, and
“group” means two or more persons acting together in such a way to be deemed a
person for purposes of Section 13(d) of the 1934 Act. Further, notwithstanding
anything herein to the contrary, the definition of Change of Control set forth
herein shall not be broader than the definition of “change in control event” as
set forth under Section 409A of the Code, and the guidance promulgated
thereunder, and if a transaction or event does not otherwise fall within such
definition of change of control event, it shall not be deemed a Change of
Control for purposes of this Agreement.



--------------------------------------------------------------------------------

  (c) Settlement of Restricted Stock Units. Upon the date restricted stock units
subject to this Agreement become vested and unrestricted, one share of Common
Stock shall be issuable for each restricted stock unit that vests on such date,
subject to the terms and conditions of the Plan and this Agreement. Thereafter,
the Company will transfer such shares of Common Stock to «Last_Name» upon
satisfaction of any required tax withholding obligations.

 

3. No Rights as Stockholder; Dividend Equivalents. «Last_Name» shall not have
any rights of a stockholder of the Company with respect to any shares of Common
Stock issuable upon the vesting of restricted stock units subject to this
Agreement (including the right to vote and to receive dividends and other
distributions paid with respect to shares of Common Stock), unless and until,
and only to the extent, the Restricted Stock Unit Award is settled by the
issuance of such shares of Common Stock to «Last_Name». Notwithstanding the
foregoing, until such time as the restrictions lapse, or the restricted stock
units subject to this Agreement are cancelled, whichever occurs first, the
Company will pay «Last_Name» a cash amount equal to the number of restricted
stock units subject to restriction under this Agreement times the per share
amount of any cash dividend payment made to stockholders of the Company’s Common
Stock, with such payments to be made reasonably promptly after the payment date
of each such cash dividend.

 

4. Termination of Unvested Restricted Stock Unit Award. Subject to the terms of
any written employment agreement between the Company or its affiliates and
«Last_Name» (which vesting terms in such employment agreement shall prevail over
the terms of this Agreement), if «Last_Name»’s employment with the Company is
terminated for any reason, the portion of the Restricted Stock Unit Award which
is not vested and unrestricted as of the date of termination shall be forfeited
by «Last_Name» and such portion shall be cancelled by the Company. «Last_Name»
irrevocably grants to the Company the power of attorney to transfer any unvested
shares of shall promptly return this Agreement to the Company for cancellation
and agrees to execute any document required by the Company in connection with
such forfeiture. Such cancellation shall be effective regardless of whether
«Last_Name» returns this Agreement.

 

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Company without new consideration to the Company (such as by stock
dividends or stock split-ups), then the number of unvested and restricted shares
subject to this Restricted Stock Award shall be adjusted in proportion to such
change in issued shares.

If the outstanding shares of Common Stock of the Company shall be combined, or
be changed into another kind of stock of the Company or into equity securities
of another corporation, whether through recapitalization, reorganization, sale,
merger, consolidation, etc. (where such event is not a Change of Control as
defined in Section 2(b) above) the



--------------------------------------------------------------------------------

Company shall cause adequate provision to be made whereby the unvested
restricted stock units subject to this Agreement shall be adjusted equitably so
that the securities received upon vesting shall be the same as if the vesting
had occurred immediately prior to such recapitalization, reorganization, sale,
merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is cash or property (other than equity
securities of another corporation) and where such event is not a Change of
Control as defined in Section 2(b) above (a “Transaction”), the Restricted Stock
Unit Award shall be assumed or an award of equivalent value shall be substituted
by the successor corporation or a parent or subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Restricted Stock Unit Award, then simultaneously with the
consummation of the Transaction, «Last_Name» shall fully vest in the Restricted
Stock Unit Award and all restricted stock units subject to the Restricted Stock
Unit Award shall become unrestricted. For the purposes of this Section 5, the
Restricted Stock Unit Award shall be considered assumed if, following the
Transaction, the Restricted Stock Unit Award confers the right to receive, for
each restricted stock unit subject to the Restricted Stock Unit Award and
unvested immediately prior to the Transaction, the consideration (whether stock,
cash, or other securities or property) received in the Transaction by holders of
Common Stock held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares).

 

6. No Right to Continued Employment. This Agreement shall not be construed as
giving «Last_Name» the right to be retained in the employ of the Company.

 

7. Provisions of Plan. This Restricted Stock Unit Award is granted pursuant to,
and subject to the terms and conditions of, the Plan (which is incorporated
herein by reference). In the event a provision of this Agreement conflicts with
the Plan, the terms of the Plan will prevail. «Last_Name» acknowledges receiving
a copy of the Plan and this Agreement. Any capitalized term not defined herein
shall have the same meaning as in the Plan.

 

8.

Withholding of Taxes. The Company shall be entitled, if necessary or desirable,
to withhold from any amounts due and payable by the Company to «Last_Name» (or
to secure payment from «Last_Name» in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any Common Stock
which becomes vested and unrestricted under this Agreement, and the Company may
defer such issuance until such amounts are paid or withheld. «Last_Name» may
elect to satisfy his or her obligation to advance the amount of any required
income or other withholding taxes (the “Required Tax Payments”) by any of the
following means: (1) a cash payment to the Company, (2) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock (for which «Last_Name» has good
title, free and clear of all liens and encumbrances) having a Fair Market Value
(as defined in the Plan), determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Restricted Stock Unit Award
(the “Tax Date”), equal to the



--------------------------------------------------------------------------------

 

Required Tax Payments, (3) authorizing the Company to withhold from the shares
of Common Stock otherwise to be delivered to the holder pursuant to the
Restricted Stock Unit Award, a number of whole shares of Common Stock having a
Fair Market Value, determined as of the Tax Date, equal to the Required Tax
Payments, (4) a cash payment by a broker-dealer acceptable to the Company
through whom «Last_Name» has sold the shares with respect to which the Required
Tax Payments have arisen or (5) any combination of (1), (2) and (3). The
Compensation Committee shall have sole discretion to disapprove of an election
pursuant to any of clauses (2)-(5) for any holder who is not a director or an
“officer” (as defined in Rule 16a-1(f) under the 1934 Act). Shares of Common
Stock to be delivered or withheld may not have a Fair Market Value in excess of
the minimum amount of the Required Tax Payments. Any fraction of a share of
Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the holder. No
certificate representing a share of Common Stock shall be delivered until the
Required Tax Payments have been satisfied in full.

 

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrator,
successors and assigns.

 

10.

[Stockholder Approval. This Agreement shall be null and void and of no further
force or effect unless[, prior to the first anniversary of the Grant Date,]
(a) the stockholders of the Company shall have approved either an amendment to
the Company’s Amended and Restated 1993 Stock Incentive Plan increasing the
number of shares available thereunder in excess of the amount required to make
the award hereunder or a new equity plan in replacement of such plan and (b) the
approval of shareholders of Misys plc with respect to the Plan shall have been
obtained, if required (collectively, the “Approvals”). Notwithstanding anything
in this Agreement or any other agreement to the contrary, in no event shall the
restricted stock units subject to this Agreement vest prior to obtaining the
Approvals and, if any event occurs which would require such vesting, such
vesting shall be delayed until such time, if ever, as the Approvals are
obtained.]1

 

 

1

NOTE: Bracketed provision, including sub-bracketed text, to be included in
certain award agreements only.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

By:

 

 

Name:

  Glen E. Tullman

 

«First_Name» «Last_Name»